Case 7:21-cv-00038 Document 1-3 Filed on 01/25/21 in TXSD Page 1 of 1

1425/2021 https://pa.co, hidalgo.ix,us/CaseDetall aspx?CaselD=4125428

Skip to Mai, Content Logout My Account Search Menu New Civil Search Refine

m - Location : Courts
Search Back ation > AH Cours

Images

REGISTER OF ACTIONS
Casr No. C-3356-20-L

EDGAR ANDRES PENA-GONZALEZ VS, WAL-MART, injury or Damage -

 

 

§ .
INC., SAMS'S EAST INC., D/B/A "SAM'S CLUB" 8 Case TYPE: Other (OCA)
REGISTERED AGENT: CT CORPORATION SYSTEM § Date Filed: 09/29/2020
§ Location: 464th District Court
§
Party INFORMATION
Attorneys
Defendant REGISTERED AGENT: CT
CORPORATION SYSTEM,
SAMS'S EAST INC., D/B/A
“SAM'S CLUB"

Defendant WAL-MART, INC.

Plaintiff

PENA-GONZALEZ, EDGAR
ANDRES

Jaime A. Drabek
Retained
956-687-3121(W)

EZEQUIEL REYNA, Jr.
Retained
956-968-9556(W)

 

EVENTS & ORDERS OF THE COURT

 

09/29/2020
09/29/2020

09/29/2020
11/10/2020
11/19/2020

17/19/2020
12/21/2020

12/22/2020

42/22/2020
01/13/2021

01/13/2021
01/13/2024
01/43/2021
01/13/2021

 

OTHER EVENTS AND HEARINGS

Plaintiffs Original Petition (OCA)
Citation
WAL-MART, INC, Served
Returned
Citation Issued
Amended Petition
FIRST
Defendant's Original Answer
AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S ORIGINAL PETITION
Jury Demand
Request
REQUEST FOR CITATION
Citation
REGISTERED AGENT: CT CORPORATION SYSTEM, Served
SAMS'S EAST INC., D/B/A "SAM'S CLUB"
Returned
Citation issued
Answer

 

10/30/2020
11/30/2020

12/29/2020
01/11/2021

DEFENDANT SAM'S EAST. INS.’S ORIGINAL ANSWER, AFFIRMMATIVE DEFENSES AND SPECIAL EX

AMENDED PETITION AND REQUESTS FOR DISCLOSURE
Order Setting Hearing
Proposed Order

ORDER GRANTING DEFENDANT'S SPECIAL EXCEPTIONS
Request

DEFENDANT SAM'S EAST,INC’S REQUEST FOR JURY TRIAL
E-Filing Forwarded to Court Queue

 

 

 

https://pa.co, hidalgo, x.us/CaseDetall, aspx? CaselD=4 125428
